629 F.3d 980 (2010)
Shawn SAMSON; Jack Kashani, Plaintiffs-Appellants,
v.
NAMA HOLDINGS, LLC, Defendant-Appellee.
Shawn Samson; Jack Kashani, Plaintiffs-Appellants,
v.
Nama Holdings, LLC, Defendant-Appellee.
Nos. 09-55835, 09-56394.
United States Court of Appeals, Ninth Circuit.
Submitted December 6, 2010.[*]
Filed December 15, 2010.
Roger J. Magnuson, Kent J. Schmidt, Dorsey & Whitney LLP, Irvine, CA; Kathleen M. Sullivan, Quinn Emanuel Urquhart Oliver & Hedges LLP, New York, NY; Richard A. Schirtzer, Susan R. Estrich, Quinn Emanuel Urquhart Oliver & Hedges LLP, Los Angeles, CA, for Shawn Samson and Jack Kashani.
Howard J. Rubinroit, Ronald C. Cohen, James M. Harris, Sidley Austin LLP, Los Angeles, CA, for NAMA Holdings, LLC.
Before: STEPHEN S. TROTT and KIM McLANE WARDLAW, Circuit Judges, and RUDI M. BREWSTER, Senior District Judge.[**]

ORDER
As to Appeal No. 09-55835, we affirm for the reasons stated by the district court in its May 20, 2009 Order Denying Plaintiffs' Motion to Compel Arbitration. Appeal No. 09-56394, challenging the district court's award of prevailing party attorneys' fees to Defendant, is therefore moot.
APPEAL NO. 09-55835: AFFIRMED.
APPEAL NO. 09-56394: MOOT.
NOTES
[*]  The panel unanimously concludes this case is suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).
[**]  The Honorable Rudi M. Brewster, Senior United States District Judge for the Southern District of California, sitting by designation.